PER CURIAM:
Carl Klunk appeals the district court’s order dismissing this action with prejudice pursuant to Fed.R.Civ.P. 37(d). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated from the bench by the district court. Klunk v. U.S. Cost, Inc., No. 1:05-cv-01262-TSE (E.D.Va. July 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.